Title: To John Adams from the Comte de Sarsfield, 26 January 1786
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Dear friend
      Paris rue pot de fer 26 Jn 1786
     
     Je ne comptois pas avoir lhonneur de vous ecrire aussi tot après avoir recu une lettre de vous, Je ne veux pas mettre dans notre Correspondance une vivacité qui puisse Vous Etre incommode; n’ayez aucune inquietude, Je Serai mesuré et Je commencerois des aujourdhuy Sans une diable d’expression de Massachusets’ bay que

Je n’entens point. C’est celle de Rider of Hobby Horses. Expliquez la moy afin que Je Sache quelle est l’opinion que vous avez d’un homme qui est certainement autant ou plus de vos amis que Personne.
     Vous avez donc oublié ce que c’est que la vie de Paris et qu’on n’y a pas un moment a Soy. J’ay a peine eu le tems d’ecrire quelques Lettres depuis mon arrivée et celle cy ne seroit peut etre pas faite de huit Jours si Je n’etois pas rentré ce Soir pour L’ecrire avec plusieurs Autres. Il y en a qui me fachent. mes Paroissiens ont cassè une de leurs Cloches, Il en font faire une autre, Il faudra que Je la nomme parce qu’ils m’en prient et Il m’en Coutera 20 ou 25 Louis. pour rien Je m’en irois a Boston ou on ne baptise point les cloches—
     si vous aviez bien voulu l’essayer, Je Suis Sur que Vous auriez passè en trois heures comme moy et vous pourriez diner demain rue pot de fer avec Mr Jefferson, le Chv De la Luzerne et ma nièce. trouverez vous là Encore du Hobby Horse? Il y aura a la verité quelques bretons. Je vous Jure que Je ferois de tout mon Coeur un dîner avec King Brant; Je connois les Autres.
     tout ce que Je puis faire est detudier ma leçon pour cet eté car icy Je ne peux rien faire. Je ne Suis pas encore Sur de mon fait, mais Je crois que vous trouveriez par tout des nobles et des plebeiens. la Raison en est que les deux avantages qui mettent une difference entre les hommes, la force et l’esprit Sont plus hereditaires qu’il ne le qu’ils devroient l’etre. La force qui a acquis des richesses les fait passer a Ses successeurs et lesprit donne une Education qui manque aux autres. Vous aurez beau faire, l’autorité ne Sera Jamais que dans un petit nombre de familles. tout ce qu’on peut faire est d’empecher qu’elles ne ferment la porte sur elles.
     Quand les chevaux ont demonté leurs cavaliers, Ils courent comme des fols Sans Savoir ou Ils vont. le cordonnier, le tailleur, le md de Poisson, tous ces gens n’ont qu’un besoin, non plus que le Peuple des Campagnes, Police et Protection. Ils ne peuvent pas se les donner eux memes. Il faut des gens elevés pour les autres emplois comme Ceux cy l’ont eté pour les leurs.
     Adieu My dear friend mes Respects tres humbles a Madame et Mademoiselle Adams— / Je finis sans ceremonie et Sans Signer
      
     TRANSLATION
     
      Dear friend
      Paris, Rue du Pot de Fer, 26 January 1786
     
     I had not counted on having the honor of writing you so soon after receiving a letter from you. I do not wish to put on our correspondence an intensity that may be inconvenient to you. Have no fear, I will be prudent and I will begin today with a fiendish expression from Massachusetts Bay that I understand not a whit. It is “Rider of Hobby Horses.” Explain it to me so that I may know what opinion you have of a man who is certainly as much, if not more, of a friend to you than anyone.
     So you have forgotten what life is like in Paris and that one barely has a single moment to oneself. I hardly had time to write a handful of letters since my arrival and this one would not have been completed in less than eight days had I had not returned home this evening to write it with several others. There are people bothering me. My parishioners have broken one of their bells. They are getting another one made. I will have to name it because they insist on it and it will cost me 20 or 25 Louis. For nothing I would go to Boston where people do not christen bells.
     If you wanted to try, I am certain you could cross over in three hours like me and you could dine in Rue du Pot de Fer with Mr. Jefferson, the Chevalier de La Luzerne, and my niece. Do you find some hobby horse in that? There will be in fact a few Britons there. I swear that I would most willingly organize a dinner with King Brant; I know the others.
     All I can do is to study my lesson for this summer for I can do nothing here. I am not entirely sure yet, but I think you will find nobles and commoners everywhere. The reason is that the two advantages which differentiate men, strength and wit, are more hereditary than they ought to be. Strength that has acquired riches passes them on to its successors and wit provides an education lacking in others. Try as you might, authority will never reside but in a small number of families. All we can do is prevent them from closing the door on themselves.
     When horses throw their riders, they run like crazy without knowing where they are going. The cobbler, the tailor, the fishmonger, all of these people have but one need, and no more than country dwellers: police and protection. They cannot procure these for themselves. There must be eminent people to do other jobs just as they do theirs.
     Adieu my dear friend. My most humble respects to Mrs. and Miss Adams. I end without ceremony and without signing.
    